DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/07/2021 and 05/24/2021 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation " the distances between " in lines 1-2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the safety function" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim will not be further examined on the merits as the safety function is not clear or defined.
Claim 15 recites the limitation "the safety function" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim will not be further examined on the merits as the safety function is not clear or defined.

Claim 16 recites the limitation "the at least one safe point of interest" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim will not be further examined on the merits as the safe point of interest is not clear or defined.
Claim 9  recites “…with the radio stations being configured to read and describe the times of 25the clocks…” Applicant is challenged to describe how a radio station is configured to read and describe the times of the clocks.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being un-patentable over Breed  et al, US Patent No.:(US 8,965,677 A1) hereinafter referred as Breed, in view of Breed et al, US Patent No.:(US 7,629,899 A1) hereinafter referred as Breed.
For claim 1, Breed teaches a safety system for localizing at least one object, the safety system 5comprising:
 a control and evaluation unit, having at least one radio location system, wherein the radio location system has at least three arranged radio stations (see figures. 5 and 5A discloses the control of the multiple devices and evaluate according to the firmware the radio location using GPS, accelerometers and gyroscopes); 10wherein at least one radio transponder (receives a signal and emit another signal) is arranged at the object (Column 6, lines 14-18); 
wherein position data of the object can be determined by means of the radio location system (Column 21, lines 60-27);
 wherein the position data can be transmitted from the radio station of the radio location system to the control and evaluation unit (Column 22, lines 55-67) and (Column 23, lines 14-18), 
15wherein at least three radio transponders are arranged at the object (Column 27, lines 40-54), with all three radio transponders each being arranged spaced apart from one another (Column 26, lines 18-40); 
20wherein the control and evaluation unit are configured to compare the position data of the radio transponders and to form checked position data of the object (Column 22, lines 1-7); and 
wherein the control and evaluation unit are configured to form orientation data of the object from the position data of the radio 25transponders (Column 47, lines 16-24).  However, Breed disclose all the subject matter of the claimed invention with the exemption of the three radio transponders forming different points of a plane and defining the plane unambiguously in space as recited in claim 1.
Breed from the same or analogous art teaches the three radio transponders forming different points of a plane and defining the plane unambiguously in space (column 34 lines 26-35). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the three radio transponders forming different points of a plane and defining the plane unambiguously in space as taught by Breed into the intra vehicle information conveyance of Breed.   
The three radio transponders forming different points of a plane and defining the plane unambiguously in space can be modify/implemented by combining the three radio transponders forming different points of a plane and defining the plane unambiguously in space with the device. This process is implemented as a hardware solution or as firmware solutions of Breed into the intra vehicle information conveyance of Breed.  As disclosed in Breed, the motivation for the combination would be to find the different points of a plane that will help the device to be located more efficiently and faster.
For claim 2, Breed teaches the safety system, wherein the object is one of a movable object, a mobile machine and a person (Column 44, lines 19-38).  
30 For claim 3, Breed teaches the safety system, wherein the distances between the radio transponders are known to the control and evaluation unit (Column 24, lines 21-34).  
For claim 4, Breed teaches the safety system, wherein the distances between the radio transponders are stored in a memory of the control and evaluation unit (Column 4, lines 1-13). 
For claim 5, Breed teaches the safety system, wherein an actuator is configured to cyclically vary the distances between the radio transponders (Column 11, lines 60-67) and (Column 12, lines 1-11).  
10 For claim 6, Breed teaches the safety system, wherein the radio stations face in respective different directions (Column 30, lines 34-41). 
For claim 7, Breed teaches the safety system, wherein the directions of the radio stations are cyclically variable by actuators (Column 32, lines 53-67).
For claim 8, Breed teaches the safety system, wherein the control and evaluation unit is configured to respectively determine a position of the radio transponders at different points in time and to determine a speed, an acceleration, and/or a movement direction of the radio transponders 20from it (Column 34, lines 7-21).  
For claim 9, Breed teaches the safety system,, wherein the radio transponders have clocks, with the radio stations likewise having clocks, with the radio stations being configured to read and describe the times of 25the clocks of the radio transponders and with the radio stations being configured to synchronize the times of the radio transponders, and with the radio stations being configured to compare the times of the radio transponders with the times of the radio stations (Column 68, lines 30-54).  
30 For claim 10, Breed teaches the safety system,  wherein at least four, at least six, or at least eight radio transponders are arranged at the object, with two respective transponders being disposed on a respective oneRF3-19_3100,01 January 29, 2020 -21 -straight line, with the straight lines each being perpendicular to one another (Column 18, lines 40-60) and (Column 78, lines 43-62).   
For claim 11, Breed teaches the safety system, wherein the movable 5machine has encoders that detect a movement of the movable machine, with the encoder being connected to the control and evaluation unit and the control and evaluation unit being configured to evaluate the movement information of the encoders (Column 55, lines 30-42).  
10 For claim 12, Breed teaches the safety system,  wherein classification data of the object can be determined by means of the radio location system, with the classification data being able to be transmitted from the radio station to the control and evaluation unit (Column  32, lines 11-19) and (Column 33, lines 44-56).
15 For claim 13, Breed teaches the safety system, wherein the radio location system is an ultra wideband radio location system, with the frequency used being in the range from 3.1 GHz to 10.6 GHz, and with the transmission energy amounting to a maximum of 0.5 mW per radio station (Column 51, lines 25-30).  
For claim 14, Breed teaches the safety system,  wherein a change of the safety function of the safety system takes place by means of the control and evaluation unit based on the checked position data (FIG. 12c) (Column 86, lines 33-50). 
For claim 16, Breed teaches the safety system,   wherein the safety system has a map or a map model, with the at least one safe point of interestRF3-19_3100,01 January 29, 2020 -22 - being entered in the map or in the map model  (Column 66, lines 59-67) and a navigation of the movable machine taking place in the map or in the map model (Column 67, lines 1-9).  
For claim 17, Breed teaches a method of localizing at least one object having a control and evaluation 5unit, having at least one radio location system, wherein the radio location system has at least three arranged radio stations (see figures. 5 and 5A discloses the control of the multiple devices and evaluate according to the firmware the radio location using GPS, accelerometers and gyroscopes); wherein at least one radio transponder is arranged at the object (Column 6, lines 14-18); 
wherein position data of the object are determined by means of the radio location system (Column 21, lines 60-27);
 10wherein the position data are transmitted from the radio station of the radio location system to the control and evaluation unit (Column 22, lines 55-67) and (Column 23, lines 14-18), wherein at least three radio transponders are arranged at the object (Column 27, lines 40-54), with all three radio transponders each being arranged spaced apart from one another (Column 26, lines 18-40);
 with the control and evaluation unit comparing the position data of the radio transponders and forming checked position data of the object (Column 22, lines 1-7); and with the control and evaluation unit forming orientation data of the object from the position data of the radio transponders (Column 47, lines 16-24). However, Breed disclose all the subject matter of the claimed invention with the exemption of the three radio transponders forming different points of a plane and defining the plane unambiguously in space as recited in claim 17.
Breed from the same or analogous art teaches the three radio transponders forming different points of a plane and defining the plane unambiguously in space (column 34 lines 26-35). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the three radio transponders forming different points of a plane and defining the plane unambiguously in space as taught by Breed into the intra vehicle information conveyance of Breed.   
The three radio transponders forming different points of a plane and defining the plane unambiguously in space can be modify/implemented by combining the three radio transponders forming different points of a plane and defining the plane unambiguously in space with the device. This process is implemented as a hardware solution or as firmware solutions of Breed into the intra vehicle information conveyance of Breed.  As disclosed in Breed, the motivation for the combination would be to find the different points of a plane that will help the device to be located more efficiently and faster.
Allowable Subject Matter
Claim 15 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:
US-20210227372-A1
HAMMES; Markus
US-20210156951-A1
BRUNNER; Fabio
US-20210399911-A1
Jorasch; James

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642